DAUKSCH, Judge.
This is an appeal from a conviction for murder in the first degree. Appellant raises one issue on appeal: Whether it is error to refuse to admit in evidence at trial testimony that the accused has previously falsely confessed to other crimes.
This case was tried by the court without a jury and before trial the prosecutor moved the court to grant a motion in limine to prevent the defendant from introducing testimony from police officers that the defendant had on at least two occasions falsely confessed to other murders. The trial court did not err in granting the motion because the defendant did not repudiate his confession. We deem that to be an essential predicate to the introduction of evidence of previous false confessions of similar crimes.
Even if we were to determine there was some error in refusing to admit the proffered testimony of the homicide detective who had received the false confession, we do not deem it harmful error. It was *1261quite clear that the confession was not false; only the murderer would have known what appellant told in his confession and separate investigation proved those statements to be true. The evidence overwhelmingly proved appellant’s guilt.
AFFIRMED.
COBB, C.J., and COWART, J., concur.